Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 2000, which ruled that claimant was ineligible to receive additional unemployment insurance benefits under Labor Law § 599.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was ineligible to receive additional benefits under Labor Law § 599. The record reveals that while claimant was collecting regular unemployment insurance benefits, he enrolled in college broadcasting courses which were scheduled to commence in September 1999. Claimant failed to give notice of his enrollment to the local unemployment insurance office or to apply for additional benefits until October 1999, several months after his regular benefits had been exhausted. Because the training *653program in which claimant was enrolled was not approved by respondent while claimant was still receiving regular unemployment insurance benefits, claimant was not entitled to additional benefits under Labor Law § 599 for the purpose of attending the program (see, Matter of Pittman [Commissioner of Labor], 252 AD2d 723; Matter of Kriegsman [Commissioner of Labor], 251 AD2d 945; Matter of Kern [Sweeney], 216 AD2d 769). Claimant’s contention that his failure to timely apply for additional benefits was due to misinformation disseminated by the local unemployment insurance office created a credibility issue which the Board was entitled to resolve against claimant (see, Matter of Pittman [Commissioner of Labor], supra, at 724).
Cardona, P. J., Mercure, Peter, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.